 200318 NLRB No. 15DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1All dates are in 1994.2314 NLRB No. 12 (1994) (not reported in Board volumes).3The Board's Decision and Certification of Representative in Case25±RC±8900, issued February 17, is not reported in Board volumes.Evergreen Healthcare, Inc. d/b/a Willow Ridge Liv-ing Center and District 1199, Indiana/IowaUnion of Hospital & Healthcare Employees,
SEIU, AFL±CIO. Case 25±CA±23106July 31, 1995SUPPLEMENTAL DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn June 15, 1994,1the National Labor RelationsBoard issued a Decision and Order in this proceeding2granting the General Counsel's Motion for Summary
Judgment and finding that the Respondent violated
Section 8(a)(5) and (1) of the National Labor Relations
Act by refusing to bargain with the Union and failing
to furnish the Union with information that the Union
had requested.Thereafter, the Respondent filed a petition for re-view in the United States Court of Appeals for the
Sixth Circuit, and the Board cross-applied for enforce-
ment of its Order. On August 1, the Board filed a mo-
tion to postpone filing of the record so that the Board
might reconsider its Decision and Order. On August
25, the Board filed a motion to dismiss the Respond-
ent's petition for review so that the Board might recon-
sider its Decision and Order. On October 14, the Sixth
Circuit granted the Board's motion to dismiss the peti-
tion and cross-petition, without prejudice, so that the
Board might reconsider its Order. On December 30,
the Board advised the parties that they might submit
statements of position on reconsideration. The Re-
spondent filed a statement of position.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On reconsideration, we reaffirm our prior Decisionand Order finding that the Respondent violated Section8(a)(5) and (1) by refusing to bargain and to furnishrequested information to the certified Union. The Re-
spondent defended its refusal to bargain, and its refusal
to provide information, by contending, among other
things, that the factual and legal basis on which the
Board issued its certification was improper. We found
that, with respect to the asserted impropriety of the
Board's certification, that issue had been determined in
the underlying representation proceeding3and that itcould not be relitigated in the unfair labor practice pro-
ceeding. We reaffirm that finding. With respect to the
underlying representation case however, we rely solely
on the reasons given in the hearing officer's report,
which we previously adopted. We do not rely on the
further reasoning of footnote 1 of the Board's Decision
and Certification of Representative in Case 25±RC±
8900.ORDERThe National Labor Relations Board orders that theOrder in Case 25±CA±23106 is reaffirmed.MEMBERSTEPHENS, concurring.I concur with my colleagues in reaffirming theBoard's prior decision in this case, but I continue to
rely on the rationale set forth in footnote 1 in the
Board's decision in the underlying representation case,
in addition to the reasons set forth by the hearing offi-
cer in her report. To the extent that it was unclear in
the Board's decision in the representation case whether
the rationale set forth in footnote 1 constituted the sole
rationale relied on by the Board, I join my colleagues
in reconsidering our decision in this case to clarify that
the Board in the representation decision adopted all of
the reasoning of the hearing officer and additionally re-
lied on the rationale set forth in footnote 1.